Title: To Benjamin Franklin from Vergennes, 30 December 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Lundi 30. December 1782.
M. de Vergennes prie Monsieur francklin si sa santé peut le Lui permettre de vouloir bien se rendre demain mardi a Versailles a lheure qui Lui sera la plus Commode, si Ce pouvoit Etre a neuf heures du matin, il y auroit moins de risque dEtre interrompû. M. de Vergennes auroit a entretenir Monsieur francklin dun objet tres interressant pour la Cause Commune. M. de Vergennes a lhonneur de renouveller a Monsieur francklin, lassurance de son sincere attachement.
